DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 10/10/2022 in response to the office action mailed on 7/19/2022.  The status of the claims is as follows.

Claim Rejections - 35 USC § 112

3.	Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The above noted rejection is withdrawn.

Claim Rejections - 35 USC § 103
4.	Claims 1-14, 22-27 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2011/0095444 A1) to Haile et al.  (hereinafter Haile) in view of the teachings of (US 6,680,364 B1) to Linemann (hereinafter Linemann) in further view of (US 4,855,384) to Larson (hereinafter Larson).
The above noted rejection is hereby maintained.

5.	Claims 1-14, 22-27 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2011/0095444 A1) to Haile et al.  (hereinafter Haile) in view of  (US 6,680,364 B1) to Linemann (hereinafter Linemann) in further view of the teachings of (US 4,855,384) to Larson (hereinafter Larson) and in further of the teachings of (US 2008/0207833 A1) to Bear et al.  (hereinafter Bear).
The above noted rejection is hereby maintained.

NEW Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




8.	Claims 1-14, 22-27 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2011/0095444 A1) to Haile et al.  (hereinafter Haile) in view of  (US 6,680,364 B1) to Linemann (hereinafter Linemann) in further view of the teachings of (US 4,855,384) to Larson (hereinafter Larson) and in further of the teachings of (US 2008/0207833 A1) to Bear et al.  (hereinafter Bear) and in further view of (US 2015/0227062 A1) to Martin (hereinafter Martin).
Haile is directed toward water-dispersible polymer fibers made from sulfopolyesters.  Haile discloses at paragraph [0010] that is directed toward fibers made of water-dispersible polymers made from sulfopolyesters.  Haile discloses at paragraph [0011] that the sulfopolyester has a Tg of at least 25C.  Haile discloses at paragraph [0069] that suitable dicarboxylic acids includes adipic acid.  Haile discloses at paragraph [0071] that the sulfopolyester includes 4 to about 40% sulfomonomer residues having 2 functional groups and one or more sulfonate groups attached, which would be expected to produce a charge density of at least 0.4 to 0.9 meq/g that reads on Applicants range of charges.  Haile discloses at paragraph [0071] that nitrogen based cations may be used.  Haile discloses at paragraph [0081] that the water dispersible may be blended with polyvinyl pyrrolidone or polyacrylamides.   Haile discloses at paragraph [0081] that the water dispersible polymer fibers may be blended with fibers that are water non-dispersible.  Haile discloses at paragraph [0082] that the sulfopolyeser may be tailored to the end use properties and will break apart and completely disperse in water.  Haile discloses at paragraph [0085] that the sulfopolyesters are made by a polycondensation reaction.  Haile discloses at paragraph [0084] that one of the acids used to form the sulfopolyester is a sodiosulfoisophthalic acid.  Haile discloses at paragraph [0089] that the water dispersible structure is made by a combination of fibers.  Haile discloses at paragraph [0071] that the use of an amine salt has special processing requirements and is heat sensitive. Haile discloses a water dispersible polyester made with Applicants species of diacid, but is silent regarding having a polyamide being formed in the condensation reaction.  
Linemann is directed toward water dispersible polymers, but is silent regarding use in a structure combined with non-water disperbible fibers and sulfonate groups.  Haile and Linemann are both directed toward water dispersible condensation polymers and therefore are analogous art.    Linemann teaches at (C1, L51) that it is directed toward water dispersible polymers made from polyamides.  Linemann teaches at (C2, L25) that it is made by the condensation reaction of a mixture of diacids and diamines.  Linemann teaches at (C3, L51) that the polyamide is made by the mixture of a diacid and a diamine in a 1/1 ratio.  Linemann teaches at (C3, L25) that the diamine may be a hexamethylenediamine that reads on Applicants aliphatic diamine.  Linemann teaches at (C4, L45) that an adipic acid may be reacted with a hexamethylenediamine that reads on Applicants aliphatic diamine and diacid combination.    Linemann teaches at (C5, L55) that the polyamide has at least one sulfonate group on the dicarboxylic acid.  One skilled in the art would be motivated to modify the water dispersible fiber structure of sulfopolyesters by incorporating a percentage of diamine groups to form a polyamide condensation product in some or all of the water dispersible polymers to have greater heat stability and less processing restrictions to include the amine groups.
Larson is directed toward sulphonate containing systems.  Hailie and Larson are both directed toward sulphonate containing systems that are water dispersible and therefore are analogous art.    Larson teaches at (C2, L20) that an ethenically unsaturated compound is the reaction product of a sulfopolyamine that is formed by a sulfodicarboxylic acid with a polyamine that has an attached group of up to 110 carbon atoms, which if is 1 unit has not oxygen atoms.    Larson teaches at (C1, L65) that the compound can be formed to be hydrophobic.  Larson teaches at (C9, L31) that the compounds can be water dispersible.  One would be motivated to produce a hydrophobic polymer for certain applications that is water dispersible. 
Bear is directed toward polyesters containing sulfomonomer forming fibers.  Hailie and Bear are both directed toward polyesters containing sulfomonomer forming fibers and therefore are analogous art.  Bear teaches at paragraph [0035] that a water dispersible polyester is formed.  Bear teaches at paragraph [0045] that dicarboxylic acids that may be used includes sebacic acid and dodecanedioic acid.  Bear teaches at paragraph [0056] that the polyester may be solidified melt.  Bear teaches at paragraph [0059] that the polyester may be formed by direct condensation reaction of the dicarboxylic acids.  Bear teaches at paragraph [0072] that sulfomonomers include a5-sodiosulfoisophtlaic acids.  Bear teaches at paragraph [0077] that the polyester is formed by a mixture of dicarboxylic acids and sulfomonomers.   
Martin is directed toward soluble polymer materials.  Linemann and Martin are both directed toward soluble polymer materials and therefore are analogous art.  Martin teaches at paragraph [0006] that it is directed toward a support material for printing a support structure for 3D printing where the support material is configured for use in a 3D printer of a support that is at least partially soluble in water.  One would be motivated to configure a water soluble polymer for 3D printer feed configuration for use as a support that is dissolvable in a 3D printed structure.   
It would be obvious at the time of filing based on the disclosure of Hailie in view of the teachings of Linemann, Larson, Bear and Martin to modify the sulfonopolyester by adding or substituting up to 50% of the adipic acids with an adipic acid reacted with a hexamethylenediamine to increase heat stability that forms a prime facie case of obviousness that read on claims 1-14, 22-27 and 29-38.

Response to Arguments
9.	Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.  The claim amendments of claim 1 amount to a future intended use in additive manufacturing, but the claim appears to be a composition claim and not a method of use claim with active method steps and therefore does not place the claim into allowable form.   Claim 1 as further amended is still a future intended purpose and the previous rejection is maintained and a new rejection claiming the future intended purpose is added.  The rejection is made final.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766